            Case 2:18-cv-02091-JCM-PAL Document 7 Filed 12/31/18 Page 1 of 2




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@armstrongteasdale.com
 5
     Attorneys for Defendant Capital One Bank (USA) N.A.
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   ANGELLI MELLIZA,
                                                                  Case No.: 2:18-cv-02091-JCM-PAL
11                   Plaintiff,
                                                                  STIPULATION AND ORDER TO
12            vs.                                                 CONTINUE DEADLINE FOR
                                                                  DEFENDANT CAPITAL ONE BANK
13   CAPITAL ONE BANK (USA) N.A.,                                 (USA), N.A.’S TO RESPOND TO
                                                                  COMPLAINT
14                   Defendant.
                                                                  (FIRST REQUEST)
15

16          Defendant, Capital One Bank (USA), N.A. (“Capital One”), by and through its counsel of
17   record Armstrong Teasdale LLP, and Plaintiff Angelli Melliza (“Plaintiff”), by and through her
18   counsel of record, Higbee & Associates, hereby stipulate and agree, subject to this Court’s approval,
19   to continue the deadline for Capital One to answer or otherwise respond to the Complaint filed on
20   October 31, 2018 (ECF No. 1), from January 2, 2019, to January 16, 2019, as Capital One requires
21   additional time to investigate the allegations in the Complaint and prepare an appropriate response to
22   same. This is the first request to continue this deadline.
23          Plaintiff filed her Complaint on October 31, 2018. ECF No. 1. On November 14, 2018,
24   Capital One executed a Waiver of the Service of the Summons, which was filed on November 16,
25   2018. ECF No. 6. Capital One’s current response deadline is January 2, 2019.
26          Good cause exists for the short continuance of the deadline for Capital One to answer or
27   otherwise respond to the Complaint.         Capital One requires additional time to investigate the
28   allegations in the Complaint so that it may prepare an appropriate response to the same. Plaintiff has
                                                         1
            Case 2:18-cv-02091-JCM-PAL Document 7 Filed 12/31/18 Page 2 of 2




 1   agreed to the short continuance. This stipulation is made in good faith and not for purposes of delay
 2   or any other improper purpose.
 3          The parties, therefore, stipulate and request that the Court enter an order approving the
 4   continuance of Capital One’s deadline to answer or otherwise respond to the Complaint from
 5   January 2, 2019, to January 16, 2019.
 6

 7    DATED this 31st day of December, 2018.           DATED this 31st day of December, 2018.
 8
      HIGBEE & ASSOCIATES                              ARMSTRONG TEASDALE LLP
 9
      By: /s/ Mathew K. Higbee
10       MATHEW K. HIGBEE, ESQ.                        By: /s/ Michelle D. Alarie
         Nevada Bar No. 11158                              MICHELLE D. ALARIE, ESQ.
11       2445 Fire Mesa Street, Suite 150                  Nevada Bar No. 11894
         Las Vegas, Nevada 89128                           3770 Howard Hughes Parkway, Suite 200
12                                                         Las Vegas, Nevada 89169
         Telephone: 714.617.8352                           Telephone: 702.678.5070
13       Facsimile: 866.534.7049                           Facsimile: 702.878.9995
         mhigbee@higbeeassociates                          malarie@armstrongteasdale.com
14
      Attorney for Plaintiff Angelli Melliza           Attorneys for Defendant Capital One Bank
15                                                     (USA), N.A.
16

17
                                                 IT IS SO ORDERED.
18

19
                                                 UNITED STATES MAGISTRATE JUDGE
20
                                                 DATE:       January 4, 2019
21

22

23

24

25

26

27
28

                                                      2
